Citation Nr: 1428127	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a bilateral leg disability, other than plantar fasciitis or numbness.  

4.  Entitlement to service connection for numbness of the upper extremities.

5.  Entitlement to service connection for chronic arthritis.

6.  Entitlement to service connection for a low back disability, to include as secondary to service-connected plantar fasciitis. 

7.  Entitlement to service connection for a neck disability, to include as secondary to service-connected plantar fasciitis. 

8.  Entitlement to service connection for numbness of the lower extremities. 

9.  Entitlement to service connection for depression, to include sleep disturbance and insomnia. 

10.  Entitlement to service connection for a bilateral knee disability. 

11.  Entitlement to a total rating based upon individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to June 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the issues on appeal.  The Board remanded these issues in June 2011 and March 2013.

The issues of service connection for chronic arthritis, a back disorder, a neck disorder, numbness of the bilateral lower extremities, depression, a bilateral knee disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that Veteran's current right hip disorder is the result of a disease or injury during his active duty service or a service-connected disability.

2.  A preponderance of the evidence fails to establish that the Veteran currently has a left hip disorder that is attributable to his active service or a service-connected disability.

3.  A preponderance of the evidence fails to establish that the Veteran currently has a bilateral leg disorder (other than plantar fasciitis or numbness) that is attributable to his active service or a service-connected disability.

4.  A preponderance of the evidence fails to establish that the Veteran currently has numbness of the upper extremities that is attributable to his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  A left hip disorder was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  A bilateral leg disorder (other than plantar fasciitis or numbness) was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  Numbness of the upper extremities was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  March 2009, July 2009, and June 2011 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection on a direct or secondary basis, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent a VA examination for his bilateral hip, bilateral leg, and upper extremity numbness claims in August 2011 with a May 2013 addendum opinion.  The examination and addendum opinion involved a review of the claims file, a thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  


As noted above, these claims were twice remanded to the AOJ for additional evidentiary development including providing additional notice, scheduling the Veteran for a VA examination, and obtaining an addendum medical opinion.  The AMC completed these tasks in June 2011 (notice letter), August 2011 (examination), and May 2013 (addendum opinion).  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Left Hip, Bilateral Legs, and Upper Extremities

A review of the medical evidence of record does not establish that the Veteran has a currently diagnosed left hip or bilateral leg disorder (other than plantar fasciitis and numbness), or a numbness of the bilateral upper extremities.  VA treatment records are negative for any diagnoses relating to the left hip or bilateral legs, other than those already service connected or being remanded herein, or upper extremity numbness.  Notably, the Veteran was specifically examined to determine whether he had a left hip or bilateral leg disorder or upper extremity numbness in June 2011.  Despite a thorough physical examination and review of the medical records, the examiner was unable to diagnose the Veteran with any of these disabilities.  Although he noted the Veteran's complaints of left hip pain, a history of bilateral fractures, and upper extremity numbness, the examiner could not find any diagnosable pathology to explain the Veteran's subjective complaints.

With regard to the Veteran's complaints of left hip and bilateral leg pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The only diagnosis relating to any of these claims in the file is a December 2003 VA "Problem List" listing "left cervical radiculopathy.  This single diagnosis is problematic for several reasons.  Primarily, it was not made within the appeals period or proximate thereto and therefore does not qualify showing as a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, it is not substantiated by objective testing results.  By comparison, the June 2011 VA examiner completed objective neurological testing and found no upper extremity numbness diagnosis.  

Consideration has also been given to the Veteran's contentions that he has a current left hip disorder, bilateral leg disorder (other than plantar fasciitis and numbness), and upper extremity numbness.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his neurological and orthopedic symptoms.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurological and orthopedic medicine in the context of negative test results.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences subjective symptoms such as numbness and pain, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a left hip disorder, bilateral leg disorder, or upper extremity numbness disorder.  The Veteran's opinion would also be significantly outweighed by the negative opinion from the August 2011/May 2013 VA examiner and lack of diagnoses VA physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints such disorders.  

Given the competent medical evidence showing no disability, as already discussed above, the Board finds that the preponderance of evidence is against a finding that the Veteran has or had a left hip disorder, bilateral leg disorder, or upper extremity numbness during the appeals period.  The claims of entitlement to service connection for a left hip disability, a bilateral leg disability other than plantar fasciitis and numbness, and numbness of the upper extremities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Right Hip

A review of the medical evidence reflects that the Veteran has been diagnosed with right trochanteric bursitis.  See VA examination report, August 2011.  The first element of Shedden/Caluza is met.

Next, while a review of the service treatment records is negative for any findings of right hip complaints, the Veteran asserts that his right hip disorder is related to an in-service fall.  Although they do not specifically note any right hip complaints, the service treatment records do reflect a fall from a second story balcony in December 1975.  As such, an in-service event is conceded and the second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service fall and his current right trochanteric bursitis.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his right hip complaints in August 2011 with a May 2013 addendum opinion.  At that time, he reported first experiencing right hip pain after his in-service fall and intermittent right hip pain since that time.  The examiner initially concluded that the Veteran's bursitis was not related to his military service because it is a condition that is related to local irritation of the bursa which is self-limited and transitory.  The May 2013 addendum opinion further reiterated that bursitis is a transitory condition and that there was no evidence of bursitis in service.  Given the long period of time between the in-service fall and the first diagnosis of bursitis, as well as its transitory nature, the examiner could not link the Veteran's current right hip disability to his military service.   

In addition to the VA examination, the medical evidence includes VA and private treatment records.  None of these records provide a positive nexus opinion for the Veteran's right trochanteric bursitis or contradict the examiner's conclusions.  

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Bursitis is not one of the listed chronic diseases.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  See Walker, supra.

The only other evidence that purports to link the Veteran's current right hip disability to his military service consists of the statements of the Veteran.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine.  See Kahana, supra.  While the Veteran can describe what he experiences (in this case, right hip pain), he is not able to provide competent evidence as to the etiology of his right trochanteric bursitis.  Providing such an opinion requires medical expertise in the cause and symptoms of bursitis.  The Veteran has no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).  

As such, the claim of entitlement to service connection for a right hip disability must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.



ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a bilateral leg disability (other than plantar fasciitis and numbness) is denied.

Entitlement to service connection for numbness of the upper extremities is denied.


REMAND

With regard to the Veteran's claims for service connection for chronic arthritis, a low back disability, a neck disability, and a bilateral knee disability, he was afforded a VA examination in August 2011 with a May 2013 addendum opinion.  The examiner concluded that these disabilities were not related to service because he did not have arthritis or degenerative changes during service.  However, the examiner failed to provide an opinion on whether the Veteran's documented in-service fall could have resulted in future arthritis, notwithstanding the lack of such a diagnosis in service.  Further, with regard to the low back and neck claims, the examiner provided no rationale for his conclusion that these disabilities were not caused or aggravated by the Veteran's service-connected plantar fasciitis.  As such, these claims must be all remanded for addendum opinions.  See Barr, supra.

With regard to the Veteran's claim for numbness of the lower extremities, the Board notes that the record raises the question of whether his diagnosed peripheral neuropathy is secondary to his low back disability.  The readjudication of low back claim may thereby affect the lower extremity numbness claim and these issues are inextricably intertwined.  The low back claim must be readjudicated prior to the readjudication of the lower extremity numbness claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

With regard to the Veteran's depression claim, the August 2011/May 2013 VA examiner failed to provide a rationale for her conclusion that the Veteran's depression was not related to his service-connected plantar fasciitis or to address the May 2009 private physician's letter suggesting such a link.  As such, this claim must be remanded for an addendum opinion.  See Barr, supra.

Finally, with regard to the Veteran's TDIU claim, an April 2010 VA examiner indicated that the Veteran was unemployable due to his foot and back conditions.  However, his opinion did not make clear whether the Veteran was unemployable solely due to his only current service-connected disabilities - bilateral plantar fasciitis.  As such, this claim must also be remanded for an addendum opinion.  See Barr, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain an addendum opinion from the August 2011/May 2013 VA orthopedic examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the prior VA examination/addendum opinion and the May 2009 private physician's letter linking the Veteran's back, knees, and neck to his in-service fall.  This must be noted in the examination report. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed chronic arthritis, low back disability, neck disability, and bilateral knee disability are the result of his December 1975 in-service fall from a second story balcony.  The examiner should specifically comment on the May 2009 private physician's letter.  

The examiner should also indicate whether the Veteran's bilateral knee, low back and/or neck disabilities were caused or aggravated by his service-connected plantar fasciitis, including any resulting altered gait.

The examiner should also specifically comment on whether the Veteran is unemployable due solely to his service-connected plantar fasciitis disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The AOJ shall obtain an addendum opinion from the August 2011/May 2013 VA psychiatric examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including the prior VA examination/addendum opinion and the May 2009 private physician's letter linking the Veteran's "emotional" (psychiatric) problems with his physical disabilities.  This must be noted in the examination report.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed depression was caused or aggravated by a service-connected disability including the debilitating effects (if any) of that disability.  The examiner should specifically comment on the May 2009 private physician's letter.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims of entitlement to service connection for chronic arthritis, a low back disability (to include as secondary to service-connected plantar fasciitis), a neck disability (to include as secondary to service-connected plantar fasciitis), a bilateral knee disability, and depression and TDIU should be readjudicated.  Thereafter, and following any additional development deemed appropriate, readjudicate the claim for service connection for numbness of the lower extremities.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


